Allowable Subject Matter
Claims 1-4,6-13,15-17,19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 11, prior art fails to disclose: wherein the logic circuit is further configured to force the processor into a quiescent state by resetting one or more bus interface units. These limitations in combination with the claim as a whole is patentably distinct over the prior art of record.
With respect to Independent claim 17, prior art fails to disclose: wherein the retire logic circuit is configured to force the processor into the quiescent state by canceling one or more pending transactions, wherein canceling one or more pending transactions includes the retire logic circuit resetting one or more bus interface circuits. These limitations in combination with the claim as a whole is patentably distinct over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113